 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KARLA Y. SOUSA, NANCY E.                            Case No.: 19-CV-2142 JLS (RBB)
     LEVINE, PATRICK GRANNAN, and
12
     CHRISTIAN BETANCOURT, on behalf                     ORDER (1) GRANTING JOINT
13   of themselves and all others similarly              MOTION TO DISMISS; (2)
     situated,                                           DENYING PENDING MOTION
14
                                       Plaintiffs,       AS MOOT
15
     v.                                                  (ECF No. 30, 39)
16
     7-ELEVEN, INC.,
17
                                      Defendant.
18
19
20         Presently before the Court is the Parties’ Joint Motion to Dismiss Action Pursuant
21   to Rule 41(a) (ECF No. 39). Good cause appearing, the Court GRANTS the Joint Motion.
22   As stipulated by the Parties, the Court DISMISSES WITH PREJUDICE the individual
23   claims of named Plaintiffs Karla Y. Sousa, Nancy Levine, Patrick Grannan, and Christian
24   Betancourt. The Court DISMISSES WITHOUT PREJUDICE the class claims. Each
25   Party shall bear their own costs and attorneys’ fees. In light of the Parties’ Joint Motion,
26   ///
27   ///
28   ///

                                                     1
                                                                               19-CV-2142 JLS (RBB)
 1   the Court DENIES AS MOOT Defendant’s pending motion to compel arbitration (ECF
 2   No. 30). The Clerk of Court shall close the file.
 3         IT IS SO ORDERED.
 4   Dated: July 8, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                   19-CV-2142 JLS (RBB)
